DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Pub. No. 2013/0114068 A1 by Lim et al (hereinafter Lim).

Regarding Claim 1, Lim teaches a fluid analysis system (Title, Abstract) comprising:
a fluid handling system (Fig. 3, Par. [0061-0064]) that includes a patient connector (Fig. 3 @ 306, Par. [0060-0061]) configured to provide access to a bodily fluid of a patient (Fig. 3 @ 302, Par. [0061]), wherein the fluid handling system is configured to draw a sample of bodily fluid from the patient through the patient connector (Par. [0053, 0059, 0061]);
a sample preparation system (Fig. 37 @ 3700, Par. [0278]) in fluid communication with the fluid handling system (Fig. 37 @ 3702, Par. [0278]) and configured to receive a (Fig. 37 @ 3704, Par. [0278]) from the fluid handling system (Fig. 37 @ 3702, Par. [0278]) (Also see Fig. 3, Par. [0061-0064] and Claim 10); and
a fluid measurement system (Fig. 3 @ 102, Par. [0053]. Also see Fig. 4, Par. [0067-0069]) configured to:
receive light from a tunable light source configured to emit light having a spectral peak at a first wavelength and at a second wavelength different from the first wavelength (Fig. 4 @ 412, Par. [0070, 0083-0084]);
based on the emission of light having a spectral peak at the first wavelength, measure the concentration of a first analyte in the portion of the sample of bodily fluid (Par. [0151]) (Also see Fig. 20, Par. [0152-0153]); and
based on the emission of light having a spectral peak at the second wavelength, measure the concentration of a second analyte different from the first analyte in the portion of the sample of bodily fluid (Par. [0151]) (Also see Fig. 20, Par. [0152-0153]).
Regarding Claim 2, Lim teaches wherein the first analyte comprises glucose (Abstract).
Regarding Claim 3, Lim teaches wherein the second analyte is selected from a group consisting of lactate, triglycerides, insulin, creatinine, bicarbonate, phosphate, albumin, and cholesterol (Par. [0151]).
Regarding Claim 4, Lim teaches wherein the first wavelength is between about 8500 nm and about 11000 nm (Par. [0151, 0153]) (Also see Par. [0084]: tunable laser).
Regarding Claim 5, Lim teaches wherein the second wavelength is between about 9000 nm and about 10050 nm (Par. [0151, 0153]) (Also see Par. [0084]: tunable laser).
Regarding Claim 6, Lim teaches wherein a difference between the first and second wavelengths is less than 800 nm (Par. [0084]: tunable laser, [0151], [0152]).
Regarding Claim 7, Lim teaches wherein the bodily fluid comprises blood that includes red blood cells (Abstract, Par. [0275], Claim 11).
Regarding Claim 8, Lim teaches wherein the sample preparation system is configured to lyse the red blood cells (Abstract, Par. [0276, 0278]) (Also see Fig. 37 @ 3706, Par. [0278], Claim 12).
Regarding Claim 9, Lim teaches wherein the sample preparation system comprises an ultrasound system configured to produce ultrasound energy to lyse the red blood cells (Par. [0276], Claim 13).
Regarding Claim 10, Lim teaches wherein the sample preparation system comprises a filter configured to separate the red blood cells from plasma of the blood (Claim 14).
Regarding Claim 11, Lim teaches wherein the sample preparation system comprises a centrifuge configured to separate the red blood cells from plasma of the blood (Claim 15).
Regarding Claim 12, Lim teaches wherein the centrifuge comprises a cuvette (Claim 16), the cuvette comprising:
a first window piece (Claim 16);
a second window piece (Claim 16); and
a spacer positioned between the first window piece and the second window piece to provide a gap between the first window piece and the second window piece (Claim 16).
Regarding Claim 13, Lim teaches further comprising a first latching piece and a second latching piece positioned on opposite sides of the window pieces, wherein the first and second latching pieces are secured to each other to provide support to the first and second window pieces (Claim 16: clamshell piece, i.e. the latching piece).
Regarding Claim 14, Lim teaches wherein the gap between the first and second window pieces is between about 10000 nm and about 800000 nm (Par. [0294]: 0.001” = 25400 nm to 0.003” = 76200 nm, although thicknesses outside these ranges can also be used).
Regarding Claim 15, Lim teaches a fluid analysis system (See Claim 1 rejection) comprising:
(See Claim 1 rejection);
a sample preparation system in fluid communication with the fluid handling system and configured to (See Claim 1 rejection. Claim 17):
receive a portion of the sample of bodily fluid from the fluid handling system (See Claim 1 rejection. Claim 17); and
lyse a plurality of cells within the portion of the sample of bodily fluid (Par. [0276, 0278]. Claim 17); and
a fluid measurement system configured to measure the concentration of an analyte in the portion of the sample of bodily fluid after the cells have been lysed (Claim 17), the fluid measurement system configured to (See Claim 1 rejection):
receive light from a tunable light source configured to emit light having a spectral peak at a first wavelength and at a second wavelength different from the first wavelength (See Claim 1 rejection);
based on the emission of light having a spectral peak at the first wavelength, measure the concentration of a first analyte in the portion of the sample of bodily fluid (See Claim 1 rejection); and
(See Claim 1 rejection).
Regarding Claim 16, Lim teaches wherein the first analyte comprises glucose (See Claim 2 rejection).
Regarding Claim 17, Lim teaches wherein the second analyte is selected from a group consisting of lactate, triglycerides, insulin, creatinine, bicarbonate, phosphate, albumin, and cholesterol (See Claim 3 rejection).
Regarding Claim 18, Lim teaches wherein the first wavelength is between about 8500 nm and about 11000 nm (See Claim 4 rejection).
Regarding Claim 19, Lim teaches wherein the second wavelength is between about 9000 nm and about 10050 nm (See Claim 5 rejection).
Regarding Claim 20, Lim teaches wherein a difference between the first and second wavelengths is less than 800 nm (See Claim 6 rejection).
Regarding Claim 21, Lim teaches wherein the sample preparation system is further configured to separate components of the portion of the fluid sample after the cells have been lysed (Claim 18).
Regarding Claim 22, Lim teaches wherein the sample preparation system is configured to stratify the components of the portion of the fluid sample by centrifugation (Par. [0278], Claim 19).
Regarding Claim 23, Lim teaches wherein the plurality of cells comprise multiple components, and the fluid measurement system is configured to measure the concentration of the analyte by measuring a characteristic of a stratified component of the cells (Par. [0278], Claim 20).
Regarding Claim 24, Lim teaches wherein the multiple components of the cells includes a cell membrane and cytoplasm (Par. [0278], Claim 21).
Regarding Claim 25, Lim teaches wherein the sample preparation system is configured to receive a second portion of the fluid sample and separate the second portion of the fluid sample into a plurality of components, and wherein the fluid measurement system is configured to measure a second analyte in a separated component of the second portion of the fluid sample (Fig. 37 @ 3712, Par. [0279], Claim 22).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIL AHMED whose telephone number is (571)272-1950.  The examiner can normally be reached on M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMIL AHMED/Primary Examiner, Art Unit 2886